               Case 2:19-cv-01260-TSZ Document 14 Filed 05/21/20 Page 1 of 2




 1                                                                        The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      SHOUKAT H ALI, et. al.                                 No. C19-01260 TSZ
10
                            Plaintiffs,                      FOURTH STIPULATION AND
11                                                           ORDER FOR EXTENSION OF JOINT
                      v.                                     STATUS REPORT AND ANSWER
12                                                           DEADLINES
      MICHAEL RICHARD POMPEO, et al.,
13
14                            Defendants.

15
16         The Parties, through undersigned counsel, hereby STIPULATE and AGREE that

17   Defendants’ Answer may be extended from June 2, 2020 to August 3, 2020. The deadline for

18   the filing of the Joint Status Report may also be extended from May 19, 2020, to July 20, 2020.

19   Good cause exists for the requested extensions. In response to the COVID-19 pandemic,

20   Department of State temporarily suspended routine visa services at all United States Embassies

21   and Consulates effective March 20, 2020. See

22   https://travel.state.gov/content/travel/en/News/visas-news/suspension-of-routine-visa-

23   services.html. Accordingly, Plaintiffs’ interview was cancelled and there is no expectation that

24   any processing of Plaintiffs’ case will resume until the resumption of normal visa operations. In

25   addition, the parties are discussing the possible resolution of this matter after Plaintiffs’

26   interview.

27   Dated: May 18, 2020

     FOURTH STIPLUATION AND ORDER FOR EXTENSION                               UNITED STATES ATTORNEY
     OF DEADLINES (C19-01260 TSZ) - 1                                          1201 PACIFIC AVE., STE. 700
                                                                                  TACOMA, WA 98402
                                                                                    (253) 4258-3800
               Case 2:19-cv-01260-TSZ Document 14 Filed 05/21/20 Page 2 of 2



                                                        Respectfully submitted,
 1
 2
                                                        United States Attorney’s Office
 3
     s/ Bart Klein                                      /s/ Michelle R. Lambert
 4   BART KLEIN WSBA #10909                             MICHELLE R. LAMBERT
     Law Offices of Bart Klein                          NYS#4666657
 5   WSBA # 10909                                       Assistant United States Attorney
 6   605 First Avenue South, Suite 500                  United States Department of Justice
     Seattle, WA 98104                                  1201 Pacific Avenue, Suite 700
 7   Tel.: (206) 624-3787                               Tacoma, WA 98402
     Fax: (206) 624-6371                                Tel.: (253) 428-3824
 8   Bart.Klein@bartklein.com                           Email: michelle.lambert@usdoj.gov
 9
     Attorney for Plaintiffs                            Attorney for Defendants
10
11
                                                ORDER
12           The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is
13   due on August 3, 2020 and the Joint Status Report is due on July 20, 2020.
14
15          DATED this 20th day of May, 2020.

16
17
                                                        A
                                                        Thomas S. Zilly
18                                                      United States District Judge
19
20
21
22
23
24
25
26
27

     FOURTH STIPLUATION AND ORDER FOR EXTENSION                          UNITED STATES ATTORNEY
     OF DEADLINES (C19-01260 TSZ) - 2                                     1201 PACIFIC AVE., STE. 700
                                                                             TACOMA, WA 98402
                                                                               (253) 4258-3800
